Citation Nr: 0702973	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1960 to 
September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in September 2005.  The Board remanded the claim for 
additional development in February 2006.  The requested 
development has since been completed to the extent possible, 
and the case has been returned for further appellate review.  


FINDING OF FACT

Hepatitis C was not present during service, cirrhosis of the 
liver was not manifest within a year after separation from 
service, and the currently diagnosed hepatitis C did not 
develop as a result of any incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2001 and July 2003 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  In addition, the letter adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The Board also notes that in April 
2006 additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His available service 
medical records have been obtained, and the RO made 
appropriate efforts to obtain additional records from 
alternative sources, but such efforts provided to be futile.  
The National Personnel Records Center reported that no 
additional service hospitalization record could be located.  
The veteran's post-service treatment records have also been 
obtained.  The veteran has had a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cirrhosis of the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through a blood transfusion which he 
believes was provided in connection with surgery on his lung 
in service.  During the hearing held before the undersigned 
Veterans Law Judge in September 2005, the veteran testified 
that he was first diagnosed with Hepatitis C approximately 
the year 2001.  He reported that he had required a blood 
transfusion during service in 1961 after he developed 
complications from surgery.  He states that he knew that he 
had a transfusion, because he was told of it after he came 
out of surgery.  He expressed his opinion that such a 
transfusion resulted in the current hepatitis C infection.  

The veteran's service medical records do not contain any 
references to hepatitis or any other disorder affecting the 
liver.  There is also no mention of any blood transfusions.  
A service medical record dated in February 1961 reflect that 
the veteran underwent surgery under general anesthesia in 
which left basil segments of the lung were excised.  It was 
specified that "The procedure was not beset with any 
difficulty and the patient did well."  Following surgery, it 
was noted that there was a collapse of the right upper lobe 
on X-ray.  The veteran underwent tracheal aspiration which 
was productive of mucous plugs.  Repeat chest X-ray showed 
re-expansion of the lung on the right side.  It was further 
noted that the patient had an unremarkable postoperative 
course.  

The report of a medical examination conducted in August 1964 
for the purpose of separation from service shows that 
clinical evaluation of the lungs, abdomen and viscera was 
normal.  

There is no medical evidence of the presence of cirrhosis 
within a year after separation from service.  The earliest 
diagnosis of the presence of hepatitis C is from many years 
after separation from service.  The Board notes that an 
initial history and physical dated in December 1999 from 
Digestive Diseases Associates reflects that the veteran had a 
history of being recently diagnosed with Hepatitis C.  It was 
further stated that he had a blood transfusion in 1961 and 
again in 1977.  Later, in the impression, it was again 
reported that the veteran had a history of blood transfusion 
in 1961 and 1977.

The Board notes that the history of having a transfusion in 
1961 in contradicted by the contemporaneous service medical 
records which do not contain any mention of a transfusion.  
Moreover, the history contained in the 1999 record also 
raises a question as to the occurrence of a post-service 
transfusion.  Regardless, the Board notes that to the extent 
that the 1999 record is viewed favorably, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Similarly, the Board has noted that the report of a VA liver 
examination conducted in August 2001 contains a notation that 
the only known risk factor for the veteran's hepatitis was a 
transfusion during service.  However, to the extent that this 
may be considered to be an opinion linking hepatitis C to 
service, the Board notes that the opinion is based on an 
inaccurate history.  As noted above, the service medical 
records tend to contradict the history of a transfusion in 
service.  

After reviewing all of the evidence of record, the Board 
concludes that there is no basis for linking the hepatitis C, 
which was not diagnosed until approximately 35 years after 
separation from service, to his period of service.  To link 
the disorder to the claimed transfusion which reportedly 
occurred during service would be purely speculative.  As 
noted, a transfusion in service is not documented in the 
service treatment records.  Those contemporaneous records 
provide the most accurate account of the events which 
occurred in service, and they weigh against the claim.  The 
Board has noted that in his testimony the veteran explained 
his own beliefs regarding possible hepatitis infection risk 
factors in service such as when he received surgery.  
However, lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis  or an opinion  as to the cause  of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for this 
disability for many years after service, any opinion relating 
this disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility. See 38 C.F.R. § 
3.102.  See also Slater v. Principi, 4 Vet. App 43 (1993).  
Therefore, the Board finds that hepatitis C was not present 
during service, and it has not been shown that it developed 
after service as a result of any incident in service.  
Accordingly, the Board concludes that hepatitis C was not 
incurred in or aggravated by service.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


